Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard et al. (Bernhard, Frank, et al. "Application of self-calibrating thermocouples with miniature fixed-point cells in a temperature range from 500 C to 650 C in steam generators." Proc. XVII IMEKO World Congress on Metrology in the 3rd Millenium. 2003., hereinafter referred to as Bernhard).
Regarding claim 1, Bernhard discloses a ceramic member (see Bernhard at Fig. 3, disclosing various designs of ceramic miniature fixed-point cells) comprising: a ceramic sintered body (see Bernhard at Fig. 3, disclosing various designs of ceramic miniature fixed-point cells); and a conductive member (see Bernhard at Fig. 6, showing a thermocouple, which Examiner notes must necessarily be conductive) of aluminum or an aluminum alloy (see Table 2, showing various fixed-point materials for the thermocouple, such as Al67/Cu and Al87/Si which are aluminum alloys and Al which is pure aluminum) provided in the sintered body (see Bernhard at Fig. 6, showing the thermocouple is provided within the ceramic tube, which Examiner notes correlates to a sintered body), wherein 96% by mass or more of ceramic constituting the sintered body is 
Regarding claim 2, Bernhard discloses a hole that reaches the conductive member is formed in the sintered body (see Bernhard at Fig. 6, showing a hole within the ceramic body within which the thermocouple reaches. Examiner notes the thermocouple correlates to the conductive member).
Regarding claim 4, while Bernhard does not explicitly disclose a relative density of the sintered body is greater than or equal to 90%, this is an inherent property of a pure alumina sintered body. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731